DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2019, 11/07/2019, 03/11/2020, 06/12/2020, 01/22/2021, 07/26/2021, 01/17/2022, 02/08/2022, 04/20/2022, and 08/09/2022 (2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Response to Amendment

This Office Action is in response to applicant's preliminary amendments filed on 07/09/2019.  Examiner has acknowledged and reviewed applicant's cancellation of claims 9 - 15.   Examiner has reviewed previously presented  claims 1 – 8 and 16 - 27, and those claims do not constitute new matter issues.  

Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 16 - 20 is the prior art made of record neither shows or discloses the claim language found in claim 16, for a portable fluid supply apparatus, comprising:
a base configured for transport,
a fluid reservoir supported by the base, and
a temperature control device for maintaining a desired temperature of fluid contained in the reservoir.

Most notably, for a portable fluid supply apparatus, further comprising:
a first pump device configured to receive fluid from the reservoir and to pump the fluid into a first flexible conduit at a first fluid pressure, and a second pump device configured to receive fluid from the reservoir and pump the fluid into a second flexible conduit at a second fluid pressure, the first fluid pressure being higher than the second fluid pressure such that a cavitation bubble cloud will be generated through a co-flow nozzle assembly connected to distal ends of the first and second flexible conduits, and
a controller programmed to maintain desired temperature and pressure of fluid carried by the flexible conduits,
in combination with all of the other claim limitations presented, in total.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 21, and 23 - 27 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Soyama (JP 2003062492 A).

    PNG
    media_image1.png
    521
    728
    media_image1.png
    Greyscale

Fig. 1




Regarding claim 1, Soyama discloses a method of cavitation peening (section [0011], subparagraph 2), comprising:

coupling a moveable fluid source to a portable nozzle through a flexible conduit, the nozzle having a first channel (Figure 1, element 2) and a second channel (Figure 1, element 1) concentrically positioned around the first channel,
positioning the nozzle adjacent a treatment surface of a work piece (Figure 1, element 3),
discharging toward the treatment surface, a first fluid stream through the first channel, and a second fluid stream through the second channel (as shown in Figure 1), the first fluid stream having a greater fluid pressure than the second fluid stream, wherein the first and second fluid streams combine to generate a cloud of cavitation bubbles (section [0011], subparagraph 5).
Regarding claim 8, Soyama discloses the method, wherein the second fluid stream exhibits predominantly laminar flow (as shown by the straight arrow lines in Figure 1).
Regarding claim 21, Soyama discloses a method of treating a work piece, comprising:
discharging a fluid stream through a nozzle assembly at a first pressure of at least 10,000 pounds per square inch (section [0011], subparagraph 9; official notice is taken that a pressure of 1 MegaPascal (MPa) = 145 psi),
translating a resulting cloud of cavitation bubbles across a treatment area of a work piece at a substantially constant stand-off distance (section [0010], subparagraph 1).
Regarding claim 23, Soyama discloses the method, wherein the first pressure is at least 12,000 pounds per square inch (section [0011], subparagraph 9).
Regarding claim 24, Soyama discloses the method, wherein the first pressure is at least 15,000 pounds per square inch (section [0011], subparagraph 9).
Regarding claim 25, Soyama discloses the method, wherein the first pressure is at least 22,000 pounds per square inch (section [0011], subparagraph 9).
Regarding claim 26, Soyama discloses the method of claim 21, wherein the first pressure is at least 30,000 pounds per square inch (section [0011], subparagraph 9).
Regarding claim 27, Soyama discloses the method of claim 21, wherein the first pressure is at least 50,000 pounds per square inch (section [0011], subparagraph 9).

Allowable Subject Matter
Claims 2 – 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, the prior art made of record neither shows nor suggests the method, wherein the treatment surface comprises a metallic material and the fluid pressure of the first fluid stream is at least 10,000 pounds per square inch.
Regarding claim 3, the prior art made of record neither shows nor suggests the method, wherein the treatment surface comprises aluminum and the fluid pressure of the first fluid stream is at least 11,500 pounds per square inch.
Regarding claim 4, the prior art made of record neither shows nor suggests the method, wherein the treatment surface comprises titanium and the fluid pressure of the first fluid stream is at least 14,000 pounds per square inch.
Regarding claim 5, the prior art made of record neither shows nor suggests the method, wherein the treatment surface comprises steel and the fluid pressure of the first fluid stream is at least 21,500 pounds per square inch.
Regarding claim 6 the prior art made of record neither shows nor suggests the method, wherein the treatment surface comprises mid-strength steel and the fluid pressure of the first fluid stream is at least 29,000 pounds per square inch.
Regarding claim 7, the prior art made of record neither shows nor suggests the method, wherein the treatment surface comprises high-strength steel and the fluid pressure of the first fluid stream is at least 49,000 pounds per square inch.
Regarding claim 22, the prior art made of record neither shows nor suggests the method, wherein the nozzle assembly is portable, the treatment area is stationary, and the translating step is performed manually.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF